EXHIBIT 10.3(d)

RYERSON 1996 INCENTIVE STOCK PLAN

(As Amended through May 11, 2007)

 

1. Purpose.

The purpose of the Ryerson 1996 Incentive Stock Plan (the “Plan”) is to attract
and retain outstanding individuals as officers and key employees of Ryerson Inc.
(the “Company”) and its subsidiaries, and to furnish incentives to such
individuals through rewards based upon the ownership and performance of the
Common Stock (as defined in Section 3). To this end, the Committee hereinafter
designated and, in certain circumstances, the Chairman of the Board of the
Company (the “Chairman”) or the President of the Company, may grant stock
options, stock appreciation rights, restricted stock awards, and performance
awards, or combinations thereof, to officers and other key employees of the
Company and its subsidiaries, on the terms and subject to the conditions set
forth in this Plan.

 

2. Participants.

Participants in the Plan shall consist of: (i) such officers and other key
employees of the Company and its subsidiaries as the Committee in its sole
discretion may select from time to time to receive stock options, stock
appreciation rights, restricted stock awards or performance awards, either
singly or in combination, as the Committee may determine in its sole discretion;
and (ii) if the Committee authorizes the Chairman or the President to make
grants or awards of stock options, stock appreciation rights, restricted stock
or performance awards, such employees of the Company and its subsidiaries who
are not subject to section 16(a) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) as the Chairman or the President shall determine in
his or her sole discretion after consultation with the Vice President-Human
Resources of the Company. Individuals who receive awards of Substitute Options
and Substitute Restricted Stock pursuant to Section 14 shall also be
Participants in the Plan. Any director of the Company or any of its subsidiaries
who is not also an employee of the Company or any of its subsidiaries shall not
be eligible to receive stock options, stock appreciation rights, restricted
stock awards or performance awards under the Plan. As used in the Plan, the term
“subsidiary” means (a) any corporation of which the Company owns or controls,
directly or indirectly, 50% or more of the outstanding shares of capital stock
entitled to vote for the election of directors or (b) any partnership, joint
venture, or other business entity in respect of which the Company, directly or
indirectly, has comparable ownership or control.

 

3. Shares Reserved under the Plan.

Subject to adjustment pursuant to the provisions of Section 11 of the Plan, the
maximum number of shares of Class A Common Stock, $1.00 par value per share, of
the Company (“Common Stock”) which may be issued pursuant to grants or awards
made under the Plan shall not exceed 2,300,000. No more than 800,000 shares of
Common Stock shall be issued pursuant to restricted stock awards and performance
awards under the Plan.

The following restrictions shall apply to all grants and awards under the Plan
other than grants and awards which by their terms are not intended to comply
with the “Performance-Based Exception” (defined below in this Section 3):

(a) the maximum aggregate number of shares of Common Stock that may be granted
or awarded under the Plan to any participant under the Plan during any three
year period shall be 1,500,000; and

(b) the maximum aggregate cash payout with respect to grants or awards under the
Plan in any fiscal year of the Company to any Named Executive Officer (defined
below in this Section 3) shall be $1,000,000.

For purposes of the Plan, “Named Executive Officer” shall mean a participant who
is one of the group of “covered employees” as defined in the regulations
promulgated under section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”) or any successor statute, and “Performance-Based Exception”
shall mean the performance-based exception from the deductibility limitations as
set forth in Section 162(m) of the Code.

Except to the extent otherwise determined by the Committee, any shares of Common
Stock subject to grants or awards under the Plan that terminate by expiration,
cancellation or otherwise without the issuance of such shares (including shares
underlying a stock appreciation right exercised for stock, to the extent that
such underlying shares are not issued), that are settled in cash (to the extent
so settled), or, in the case of restricted stock awards, that

 

1



--------------------------------------------------------------------------------

terminate without vesting, shall become available for future grants and awards
under the Plan. Shares of Common Stock to be issued pursuant to grants or awards
under the Plan may be authorized and unissued shares of Common Stock, treasury
Common Stock, or any combination thereof.

 

4. Administration of the Plan.

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Company (the “Board”). To the extent necessary
to comply with the exemption provided by rule 16b-3 under the Exchange Act or
any successor rule (“Rule 16b-3”), each member of the Committee shall be a
“non-employee director” within the meaning of Rule 16b-3. Subject to the
provisions of the Plan, the Committee shall have authority: (i) to determine
which employees of the Company and its subsidiaries shall be eligible for
participation in the Plan; (ii) to select employees to receive grants under the
Plan; (iii) to determine the form of grant, whether as a stock option, stock
appreciation right, restricted stock award, performance award or a combination
thereof, the number of shares of Common Stock or units subject to the grant, the
time and conditions of exercise or vesting, the fair market value of the Common
Stock for purposes of the Plan, and all other terms and conditions of any grant
and to amend such awards or accelerate the time of exercise or vesting thereof;
and (iv) to prescribe the form of agreement, certificate or other instrument
evidencing the grant. Notwithstanding the foregoing, the Committee, subject to
the terms and conditions of the Plan, may delegate to the Chairman or the
President of the Company, if such individual is then serving as a member of the
Board, the authority to act as a subcommittee of the Committee for purposes of
making grants or awards of stock options, stock appreciation rights, restricted
stock or performance awards, not to exceed such number of shares as the
Committee shall designate annually, to such employees of the Company and its
subsidiaries who are not subject to section 16(a) of the Exchange Act as the
Chairman or the President shall determine in his or her sole discretion after
consultation with the Vice President-Human Resources of the Company, and the
Chairman or the President, as applicable, shall have the authority and duties of
the Committee with respect to such grants.

The Committee shall also have authority to interpret the Plan and to establish,
amend and rescind rules and regulations for the administration of the Plan, and
all such interpretations, rules and regulations shall be conclusive and binding
on all persons.

 

5. Effective Date of Plan.

The Plan shall be effective upon approval by the stockholder(s) of the Company.

 

6. Stock Options.

(a) Grants. Subject to the terms of the Plan, options to purchase shares of
Common Stock, including “incentive stock options” within the meaning of
Section 422 of the Code, may be granted from time to time to such officers and
other key employees of the Company and its subsidiaries as may be selected by
the Committee. Each grant of an option under the Plan may designate whether the
option is intended to be an incentive stock option or a “nonqualified” stock
option. Any option not so designated shall be deemed to be a “nonqualified”
stock option.

(b) Terms of Options. An option shall be exercisable in whole or in such
installments and at such times as may be determined by the Committee in its sole
discretion, provided that no option shall be exercisable less than six months or
more than ten years after the date of grant (except in the case of death or
physical or mental incapacity). The per share option price shall not be less
than the greater of par value or 100% of the fair market value of a share of
Common Stock on the date the option is granted. Upon exercise, the option price
may be paid in cash, in shares of Common Stock having a fair market value equal
to the option price which have been owned by the Participant for at least 6
months prior thereto, or in a combination thereof. The Committee may also allow
the cashless exercise of options by holders thereof, as permitted under
regulations promulgated by the Board of Governors of the Federal Reserve System,
subject to any applicable restrictions necessary to comply with rules adopted by
the Securities and Exchange Commission, and the exercise of options by holders
thereof by any other means that the Committee determines to be consistent with
the Plan’s purpose and applicable law, including loans, with or without
interest, made by the Company to the holder thereof.

 

2



--------------------------------------------------------------------------------

(c) Restrictions Relating to Incentive Stock Options. To the extent required by
the Code, the aggregate fair market value (determined as of the time the option
is granted) of the Common Stock with respect to which incentive stock options
are exercisable for the first time by an employee during any calendar year
(under the Plan or any other plan of the Company or any of its subsidiaries)
shall not exceed $100,000.

(d) Termination of Employment. If an optionee ceases to be employed by the
Company or any of its subsidiaries by reason of (i) death, (ii) physical or
mental incapacity, (iii) retirement on or after the normal retirement date
provided for in and pursuant to any pension plan of the Company or any
subsidiary of the Company in effect at the time of such retirement, or
(iv) early retirement (with the consent of the Committee) provided for in and
pursuant to any such pension plan, any option held by such optionee may be
exercised, with respect to all or any part of the Common Stock as to which such
option was not theretofore exercised (whether or not such option was otherwise
then exercisable), for such period from and after the date of such cessation of
employment (not extending, however, beyond the date of expiration of such
option) as the Committee may determine at the time of the grant or at any time
thereafter. If an optionee ceases to be employed by the Company and any of its
subsidiaries for any reason other than a reason set forth in the immediately
preceding sentence, any option granted to such optionee may be exercised for a
period ending on the 30th day following the date of such cessation of employment
or the date of expiration of such option, whichever first occurs, but only with
respect to that number of shares of Common Stock for which such option was
exercisable immediately prior to the date of cessation of employment, except as
otherwise determined by the Committee at the time of grant or any time
thereafter.

(e) Additional Terms and Conditions. The agreement or instrument evidencing the
grant of a stock option may contain such other terms, provisions and conditions
not inconsistent with the Plan as may be determined by the Committee in its sole
discretion.

 

7. Stock Appreciation Rights.

(a) Grants. Subject to the terms of the Plan, rights entitling the grantee to
receive cash or shares of Common Stock having a fair market value equal to the
appreciation in market value of a stated number of shares of such Common Stock
from the date of the grant to the date of exercise, or, in the case of rights
granted in tandem with or by reference to a stock option granted prior to the
grant of such rights, from the date of grant of such related stock option to the
date of exercise, may be granted from time to time to such officers and other
key employees of the Company and its subsidiaries as may be selected by the
Committee.

(b) Terms of Grant. Such rights may be granted in tandem with or by reference to
a related stock option, in which event the grantee may elect to exercise either
the stock option or the right, but not both, as to the shares subject to the
stock option and the right, or the right may be granted independently of a stock
option. Rights granted in tandem with or by reference to a related stock option
shall, except as provided at the time of grant, be exercisable to the extent,
and only to the extent, that the related option is exercisable, provided that no
such right (except in the case of death or physical or mental incapacity) shall
be exercisable prior to the expiration of six months following the date the
right is granted. Rights granted independently of a stock option shall be
exercisable in whole or in such installments and at such times as may be
determined by the Committee, provided that no right (except in the case of death
or physical or mental incapacity) shall be exercisable less than six months or
more than ten years after the date of grant. Further, in the event that any
employee to whom rights are granted independently of a stock option ceases to be
an employee of the Company and its subsidiaries, such rights shall be
exercisable only to the extent and upon the conditions that stock options are
exercisable in accordance with the provisions of paragraph (d) of Section 6 of
the Plan. The Committee may at the time of the grant or at any time thereafter
impose such additional terms and conditions on the exercise of stock
appreciation rights as it deems necessary or desirable for any reason, including
for compliance with Section 16(a) or Section 16(b) of the Exchange Act and the
rules and regulations thereunder.

(c) Payment on Exercise. Upon exercise of a stock appreciation right, the holder
shall be paid the excess of the then fair market value of the number of shares
of Common Stock to which the right relates over the fair market value of such
number of shares at the date of grant of the right or of the related stock
option, as the case may be. Such excess shall be paid in cash or in shares of
Common Stock having a fair market value equal to such excess, or in such
combination thereof, as may be provided in the grant of such right (which may
permit the holder to elect between cash and Common Stock or to elect a
combination thereof), or, if no such provision is made in the grant, as the
Committee shall determine upon exercise of the right, provided, in any event,
that the holder shall be paid cash in lieu of any fractional share of Common
Stock to which such holder would otherwise be entitled.

 

3



--------------------------------------------------------------------------------

(d) Additional Terms and Conditions. The agreement or instrument evidencing the
grant of stock appreciation rights may contain such other terms, provisions and
conditions not inconsistent with the Plan as may be determined by the Committee
in its sole discretion.

 

8. Restricted Stock Awards.

Subject to the terms of the Plan, restricted stock awards consisting of shares
of Common Stock may be made from time to time to such officers and other key
employees of the Company and its subsidiaries as may be selected by the
Committee, provided that any such employee (except an employee whose terms of
employment include the granting of a restricted stock award) shall have been
employed by the Company or any of its subsidiaries for at least six months. Such
awards shall be contingent on the employee’s continuing employment with the
Company or its subsidiaries for a period to be specified in the award, which
(except in the case of death or physical or mental incapacity) shall not be less
than six months or more than ten years from the date of award, and shall be
subject to such additional terms and conditions as the Committee in its sole
discretion deems appropriate, including, but not by way of limitation,
restrictions on the sale or other disposition of such shares during the
restriction period. Except as otherwise determined by the Committee at the time
of the award, the holder of a restricted stock award shall have the right to
vote the restricted shares and to receive dividends thereon, unless and until
such shares are forfeited.

 

9. Performance Awards.

(a) Awards. Performance awards consisting of (i) shares of Common Stock,
(ii) monetary units or (iii) units which are expressed in terms of shares of
Common Stock may be made from time to time to such officers and other key
employees of the Company and its subsidiaries as may be selected by the
Committee. Subject to the provisions of Section 12 below, such awards shall be
contingent on the achievement over a period of not less than six months or more
than ten years of such corporate, division, subsidiary, group or other measures
and goals as shall be established by the Committee. Subject to the provisions of
Section 12 below, such measures and goals may be revised by the Committee at any
time from time to time during the performance period. Except as may otherwise be
determined by the Committee at the time of the award or at any time thereafter,
a performance award shall terminate if the grantee of the award does not remain
continuously in the employ of the Company or its subsidiaries at all times
during the applicable performance period.

(b) Rights with Respect to Shares and Share Units. If a performance award
consists of shares of Common Stock or units which are expressed in terms of
shares of such Common Stock, amounts equal to dividends otherwise payable on a
like number of shares may, if the award so provides, be converted into
additional such shares (to the extent that shares are then available for
issuance under the Plan) or credited as additional units and paid to the
participant if and when, and to the extent that, payment is made pursuant to
such award.

(c) Payment. Payment of a performance award following the end of the performance
period, if such award consists of monetary units or units expressed in terms of
shares of Common Stock, may be made in cash, shares of Common Stock, or a
combination thereof, as determined by the Committee. Any payment made in Common
Stock shall be based on the fair market value of such stock on the payment date.

 

10. Performance Measures Applicable to Awards to Named Executive Officers.

Unless and until the Committee proposes for stockholder vote a change in the
general performance measures set forth in this Section 10, the attainment of
which may determine the degree of payout or vesting with respect to awards under
the Plan which are designed to qualify for the Performance-Based Exception, the
performance measure(s) to be used for purposes of such awards shall be chosen
from among the following alternatives: safety (including total injury frequency,
lost workday rates or cases, medical treatment cases and fatalities); quality
control (including critical product characteristics and defects); cost control
(including cost as a percentage of sales); capital structure (including debt and
equity levels, debt-to-equity ratios, and debt-to total-capitalization ratios);
inventory turnover; customer performance or satisfaction; revenue growth; net
income; conformity to cash flow plans; return on investment; and operating
profit to operating assets.

 

4



--------------------------------------------------------------------------------

The Committee shall have the discretion to establish performance goals based
upon the foregoing performance measures and to adjust such goals and the
methodology used to measure the determination of the degree of attainment of
such goals; provided, however, that awards under the Plan that are intended to
qualify for the Performance-Based Exception and that are issued to or held by
Named Executive Officers may not be adjusted in a manner that increases such
award. The Committee shall retain the discretion to adjust such awards in a
manner that does not increase such awards. Furthermore, the Committee shall not
make any adjustment to awards under the Plan issued to or held by Named
Executive Officers that are intended to comply with the Performance-Based
Exception if the result of such adjustment would be the disqualification of such
award under the Performance-Based Exception.

In the event that applicable laws change to permit the Committee greater
discretion to amend or replace the foregoing performance measures applicable to
awards to Named Executive Officers without obtaining stockholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining such approval. In addition, in the event that the Committee
determines that it is advisable to grant awards under the Plan to Named
Executive Officers that may not qualify for the Performance-Based Exception, the
Committee may make such grants upon any performance measures it deems
appropriate with the understanding that they may not satisfy the requirements of
Section 162(m) of the Code.

 

11. Adjustments for Changes in Capitalization, Etc.

Subject to the provisions of Section 12 herein, in the event of any change in
corporate capitalization, such as a stock split, reverse stock split, stock
dividend, or a corporate transaction, such as a merger, consolidation, or
separation, including a spin-off, or other distribution of stock or property of
the Company or its subsidiaries (other than normal cash dividends), any
reorganization (whether or not such reorganization comes within the definition
of such term in Code Section 368) or any partial or complete liquidation of the
Company or its subsidiaries, such adjustment shall be made in the number and
class of shares which may be delivered under Section 3 (including the number of
shares referred to in the last sentence of the first paragraph of Section 3 and
in subparagraph (a) of the second paragraph of Section 3), and in the number and
class of and/or price of shares subject to outstanding grants or awards under
the Plan, as may be determined to be appropriate and equitable by the Committee,
in its sole discretion, to prevent dilution or enlargement of rights; provided,
however, that the number of shares subject to any grants or awards under the
Plan shall always be a whole number.

 

12. Effect of Change in Control.

(a) Acceleration of Benefits. Subject to the following sentence and the terms of
any agreement evidencing the terms of any award under the Plan, in the event of
a “Change in Control” as defined in paragraph (b) of this Section 12, (i) at the
election of the holder filed in such form and in such manner and time as the
Committee shall provide, the value of all outstanding stock options, stock
appreciation rights and restricted stock awards (whether or not then fully
exercisable or vested) shall be settled on the basis of the “Change in Control
Price” (as defined in paragraph (c) of this Section 12) as of the date the
Change in Control occurs, provided, however, that the Committee may provide for
the immediate vesting instead of the cashing out of restricted stock awards in
such circumstances as it deems appropriate and, provided further, that the form
of such settlement shall be determined by the Committee in its sole discretion.

(b) Change in Control. For purposes of this Section 12, a Change in Control
means the happening of any of the following:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than (w) the Company, (x) a trustee or other fiduciary
holding voting securities under an employee benefit plan of the Company or any
of its subsidiaries, (y) an underwriter temporarily holding voting securities
pursuant to an offering of such securities, or (z) a corporation owned, directly
or indirectly, by the security holders of the Company in substantially the same
proportions as their ownership of voting securities of the Company, is or
becomes the “beneficial owner” (as defined in Rule 13d 3 under the Exchange
Act), directly or indirectly, of voting securities of the Company (not including
in the voting securities beneficially owned by such person any voting securities
acquired directly from the Company or its affiliates) representing 20% or more
of the combined voting power of the Company’s then outstanding voting
securities;

(ii) during any period of two consecutive years (not including any period prior
to May 11, 2007), individuals who at the beginning of such period constitute the
Board and any new director whose election by the Board or nomination for
election by the Company’s security holders was approved by a vote of at least
two thirds (2/3) of the

 

5



--------------------------------------------------------------------------------

directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(collectively, “Continuing Directors”), cease for any reason to constitute a
majority thereof; provided, however, that any director who assumes office in
connection with an agreement with the Company to effect a transaction described
in clauses (i), (iii) or (iv) of this paragraph (c) or any new director who
assumes office in connection with or as a result of an actual or threatened
proxy or other election contest of the Board shall never be (at any time) a
Continuing Director for purposes of this paragraph (c), and the nomination or
election of such person shall never constitute, or be deemed to constitute, an
approval by the Continuing Directors for purposes of this paragraph (c);

(iii) there occurs a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the direct or indirect parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding voting securities under an employee benefit plan of the Company or any
of its subsidiaries, at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity or the direct or indirect
parent thereof outstanding immediately after such merger or consolidation, or a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person acquires more than 40% of the
combined voting power of the Company’s then outstanding voting securities;

(iv) the holders of voting securities of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

(v) there occurs any other event that the Board deems to be a Change in Control.

(c) Change in Control Price. For purposes of this Section 12, Change in Control
Price means:

(i) with respect to a Change in Control by reason of a merger or consolidation
of the Company described in paragraph (b)(iii) of this Section 12 in which the
consideration per share of Common Stock to be paid for the acquisition of shares
of Common Stock specified in the agreement of merger or consolidation is all in
cash, the highest such consideration per share;

(ii) with respect to a Change in Control by reason of an acquisition of
securities described in paragraph (b)(i) of this Section 12, the highest price
per share for any share of the Common Stock paid by any holder of any of the
securities representing 20% or more of the combined voting power of the Company
giving rise to the Change in Control; and

(iii) with respect to a Change in Control by reason of a merger or consolidation
of the Company (other than a merger or consolidation described in paragraph
(c)(i) of this Section or a change in the composition of the Board of Directors
described in paragraph (b)(ii) of this Section 12), or stockholder approval of
an agreement or plan described in paragraph (b)(iv) of this Section 12, the
highest price per share of common stock reported on the New York Stock Exchange
Composite Transactions (or, if such shares are not traded on the New York Stock
Exchange, such other principal market on which such shares are traded) during
the sixty (60) day period ending on the date immediately prior to the date such
change in control of the Company occurs, and in the case of incentive stock
options and stock appreciation rights relating to incentive stock options, the
holder may not receive an amount in excess of the maximum amount that will
enable such option to continue to qualify as an incentive stock option.

 

13. Amendment and Termination of Plan.

The Plan may be amended by the Board in any respect, provided that, without
stockholder approval, no amendment (other than pursuant to Section 11 of the
Plan) shall increase the maximum number of shares available for issuance under
the Plan if such action would result in awards under the Plan no longer being
exempt under Rule 16b-3 as then in effect. In addition, no amendment may impair
the rights of a participant under any stock option, stock appreciation right,
restricted stock award or performance award previously granted under the Plan
without the consent of such participant, unless required by law. The Plan may
also be terminated at any time by the Board. No further grants may be made under
the Plan after termination, but termination shall not affect the rights of any
participant under, or the authority of the Committee with respect to, any grants
or awards made prior to termination.

 

6



--------------------------------------------------------------------------------

14. Grant of Substitute Awards.

(a) Substitute Options. In lieu of outstanding options to purchase Inland Steel
Industries, Inc. (“ISI”) common stock (“ISI Options”) granted pursuant to the
Inland 1995 Incentive Stock Plan, the Inland 1992 Incentive Stock Plan, the
Inland 1988 Incentive Stock Plan or the Inland 1984 Incentive Stock Plan
(collectively, the “ISI Incentive Plans”) to officers and employees of ISI and
its subsidiaries who are or who become officers or employees of the Company or
any of its subsidiaries on or after the closing date of the initial public
offering of Common Stock and prior to the date on which the Company and its
subsidiaries cease to be treated as a single employer with ISI under section
414(b) or (c) of the Code (“Transferred Employees”), such Transferred Employees
shall receive a grant of “Substitute Stock Options” under the Plan; provided
that the Committee, in its sole discretion, may award Substitute Stock Options
to any Transferred Employee with respect to less than all (including none) of
his or her outstanding options under the ISI Incentive Plans, in which case the
outstanding ISI Options for which no Substitute Stock Options have been granted
will remain outstanding. The number of shares of Common Stock subject to any
Substitute Stock Option shall bear the same ratio to the number of shares of ISI
common stock subject to the corresponding ISI Option as the Average Value (as
defined below) of a share of ISI common stock bears to the Average Value of a
share of Common Stock. The per share option price of Common Stock subject to the
Substitute Stock Option shall be equal to the amount which bears the same ratio
to the Average Value of a share of Common Stock as the per share option price of
ISI common stock under the ISI Option bears to the Average Value of a share of
ISI common stock. Other than the option price and number of shares, the
Substitute Stock Options shall be subject to the same terms and conditions as
the ISI Options. The term “Average Value” means the average closing price of
Common Stock or ISI common stock, as applicable, as reported, in the case of
Common Stock, on the New York Stock Exchange Composite Transactions (the
“Composite Transactions”) (or, if such shares are not traded on the New York
Stock Exchange, such other principal market on which such shares are traded) for
the first ten trading days after the date of the substitution.

(b) Substitute Restricted Stock. In lieu of outstanding shares of restricted ISI
common stock (“ISI Restricted Stock”) granted pursuant to the ISI Incentive
Plans to Transferred Employees, such Transferred Employees shall receive a grant
of “Substitute Restricted Stock” under the Plan; provided that the Committee, in
its sole discretion, may award Substitute Restricted Stock to any Transferred
Employee with respect to less than all (including none) of his or her
outstanding restricted stock under the ISI Incentive Plans, in which case the
outstanding ISI Restricted Stock for which no Substitute Restricted Stock has
been granted will remain outstanding. The number of shares of Substitute
Restricted Stock shall bear the same ratio to the number of shares of ISI
Restricted Stock as the Average Value of a share of ISI common stock bears to
the Average Value of a share of Common Stock. Other than the number of shares,
the Substitute Restricted Stock shall be subject to the same terms and
conditions as the ISI Restricted Stock.

 

15. Miscellaneous.

(a) No Right to a Grant. Neither the adoption of the Plan nor any action of the
Board or of the Committee shall be deemed to give any employee any right to be
selected as a participant or to be granted a stock option, stock appreciation
right, restricted stock award or performance award.

(b) Rights as Stockholders. No person shall have any rights as a stockholder of
the Company with respect to any shares covered by a stock option, stock
appreciation right, or performance award until the date of the issuance of a
stock certificate to such person pursuant to such stock option, right or award.

(c) Employment. Nothing contained in this Plan shall be deemed to confer upon
any employee any right of continued employment with the Company or any of its
subsidiaries or to limit or diminish in any way the right of the Company or any
such subsidiary to terminate his or her employment at any time with or without
cause.

(d) Taxes. The Company shall be entitled to deduct from any payment under the
Plan the amount of any tax required by law to be withheld with respect to such
payment or may require any participant to pay such amount to the Company prior
to and as a condition of making such payment. In addition, the Committee may, in
its discretion and subject to such rules as it may adopt from time to time,
permit a participant to elect to have the Company withhold from any payment
under the Plan (or to have the Company accept from the participant), for tax
withholding purposes, shares of Common Stock, valued at their fair market value,
but in no event shall the fair market value of the number of shares so withheld
(or accepted) exceed the amount necessary to meet the maximum Federal, state and
local marginal tax rates then in effect that are applicable to the participant
and to the particular transaction.

(e) Nontransferability. Except as permitted by the Committee, no stock option,
stock appreciation right, restricted stock award or performance award shall be
transferable except by will or the laws of descent and distribution, and, during
the holder’s lifetime, stock options and stock appreciation rights shall be
exercisable only by, and shares subject to restricted stock awards and payments
pursuant to performance awards shall be delivered or made only to, such holder
or such holder’s duly appointed legal representative.

 

7